DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michal et al (Michal, Carl A., Kesten Broughton, and Elsa Hansen. "A high performance digital receiver for home-built nuclear magnetic resonance spectrometers." Review of scientific instruments 73.2 (2002): 453-458.).
Regarding Independent Claim 11, Michal teaches:
A method for performing magnetic resonance detection, the method comprising: 
emitting a series of radio-frequency (RF) pulses (Fig. 2 and associated text. Page 458 column 1 lines 1-2 and elsewhere wherein the RF signals are sent to the probe disclosed in Fig. 2.); and 
measuring nuclear quadrupole resonance (NQR) responses after each RF pulse (Page 457 column 2 Section D through to page 458 column 1 line 2.).

    PNG
    media_image1.png
    426
    730
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (U.S. Pat. # 6,751,272) in view of Michal et al (Michal, Carl A., Kesten Broughton, and Elsa Hansen. "A high performance digital receiver for home-built nuclear magnetic resonance spectrometers." Review of scientific instruments 73.2 (2002): 453-458.) & Walsh (U.S. PGPub # 2017/0219675).
Regarding Independent Claim 1, Burns teaches:
A magnetic resonance detection apparatus, comprising: 
a frequency-tunable transducer circuit comprising a tuning network (Fig. 16 Element 1604 and column lines.); 
a transmit/receive switch circuit having a common port coupled to the frequency-tunable transducer circuit and having a multi-octave operating bandwidth (Fig. 16 Element 1616 and column lines.); 
a transmitter circuit coupled to an input port of the transmit/receive switch circuit (Fig. 16 Element 1600 and column lines.), the transmitter circuit comprising a power amplifier with a multi-octave operating bandwidth (Fig. 16 Elements 1608 & 1612 and column lines.); 
a digital quadrature receiver circuit coupled to an output port of the transmit/receive switch circuit and having a multi-octave operating bandwidth (Fig. 16 Element 1640 and column lines.); 
a tunable frequency source coupled to the transmitter circuit and to the receiver circuit, the tunable frequency source having a multi-octave operating bandwidth (Fig. 16 Element 1604 and column lines.); and 
a controller circuit configured to control the frequency source (Fig. 16 Element 950 and column lines.), the transmitter circuit (Fig. 16 Element 950 and column lines.), and the transmit/receive switch so as to emit a series of radio-frequency (RF) pulses from the coil and further configured to control the frequency source (Fig. 16 Element 950 and column lines.), the receiver circuit and the transmit/receive switch (Fig. 16 Element 950 and column lines.).

    PNG
    media_image2.png
    517
    775
    media_image2.png
    Greyscale

Burns may not explicitly teach:
a coil; so as to measure nuclear quadrupole resonance (NQR) responses after each RF pulse
Michal teaches:
a coil (Fig. 2 Element Probe.); so as to measure nuclear quadrupole resonance (NQR) responses after each RF pulse (Page 457 column 2 Section D through to page 458 column 1 line 2.).
Walsh teaches:
nuclear quadrupole resonance (NQR) responses after each RF pulse (Paragraph 0031 wherein it is stated that “ apparatus 700 illustrated in FIG. 2 may be implemented and optionally modified to serve in a variety of different settings. For example, in some embodiments, apparatus 700 may be implemented as an NMR spectrometer, a surface NMR measurement device adapted for measurement of subsurface earth formations, an NMR logging tool adapted for deployment in an earth borehole, a medical Magnetic Resonance Imaging (MRI) device, or a device adapted for making Nuclear Quadrupole Resonance (NQR) measurements. The techniques disclosed herein are generally applicable in any NMR measurement circumstances).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Michal to the teachings of Burns such that an oil would be used because this is another form of antenna that is disclosed in Burns Fig. 16 element 1620. The antenna of Burns can be made into any shape needed to optimize the performance for a given task. Therefore, it would be obvious to use the coil of Michal to the teachings of Burns to optimize the system to be used explicitly in an MRI tool. The Walsh reference discloses that one tool can be used to perform many different tasks wherein “apparatus 700 illustrated in FIG. 2 may be implemented and optionally modified to serve in a variety of different settings. For example, in some embodiments, apparatus 700 may be implemented as an NMR spectrometer, a surface NMR measurement device adapted for measurement of subsurface earth formations, an NMR logging tool adapted for deployment in an earth borehole, a medical Magnetic Resonance Imaging (MRI) device, or a device adapted for making Nuclear Quadrupole Resonance (NQR) measurements. The techniques disclosed herein are generally applicable in any NMR measurement circumstances.”
Regarding Claim 6, Burns, Michal, & Rudakov teach all elements of claim 2, upon which this claim depends.
Burns & Michal may not explicitly teach the controller circuit is further configured to estimate an effective transverse relaxation time, and/or a transverse relaxation time, and/or a longitudinal relaxation time for responses corresponding to at least one RF pulse frequency.
Walsh teaches the controller circuit is further configured to estimate an effective transverse relaxation time, and/or a transverse relaxation time, and/or a longitudinal relaxation time for responses corresponding to at least one RF pulse frequency (Paragraphs 0017, 0028, & 0039.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walsh to the teachings of Michal such that one would estimate an effective transverse relaxation time, and/or a transverse relaxation time, and/or a longitudinal relaxation time for responses corresponding to at least one RF pulse frequency because this allows one to determine the various NMR properties described herein.
Regarding Claim 7, Burns, Michal, & Rudakov teach all elements of claim 2, upon which this claim depends.
Burns & Michal may not explicitly teach the controller circuit is configured to estimate an effective transverse relaxation time, and/or a transverse relaxation time and/or a longitudinal relaxation time for responses corresponding to each of at least two RF pulse frequencies, and to compare the estimated longitudinal relaxation times and/or transverse relaxation times to each of a plurality of stored patterns, to identify a closest match.
Walsh teaches the controller circuit is configured to estimate an effective transverse relaxation time, and/or a transverse relaxation time and/or a longitudinal relaxation time for responses corresponding to each of at least two RF pulse frequencies, and to compare the estimated longitudinal relaxation times and/or transverse relaxation times to each of a plurality of stored patterns, to identify a closest match (Paragraphs 0017, 0028, & 0039.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walsh to the teachings of Michal such that one would estimate an effective transverse relaxation time, and/or a transverse relaxation time and/or a longitudinal relaxation time for responses corresponding to each of at least two RF pulse frequencies, and comparing the estimated longitudinal relaxation times and/or transverse relaxation times to each of a plurality of stored patterns to identify a closest match because this allows one to determine the various NMR properties described herein and would be how one determined what one was observing.
Regarding Claim 9, Burns, Michal, & Walsh teach all elements of claim 1, upon which this claim depends.
Burns teaches the transmit/receive switch, the transmitter circuit, the digital quadrature receiver circuit, and the frequency source have operating bandwidths spanning at least 500 kHz - 4 MHz (Fig. 16 Elements 1600 & 1650. See column 14 line 14 through column 15 line 33.).
Michal teaches the transmit/receive switch, the transmitter circuit, the digital quadrature receiver circuit, and the frequency source have operating bandwidths spanning at least 500 kHz - 4 MHz (See page 457 column 1 last full paragraph wherein it is stated that “a spectral width of 50 kHz with our 60 MHz A/D clock, we expect an improvement of A1200534.6 or 30.8 dB.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Michal to the teachings of Burns such that the transmit/receive switch, the transmitter circuit, the digital quadrature receiver circuit, and the frequency source have operating bandwidths spanning at least 500 kHz - 4 MHz because this allows one to improve the signal to noise ratio.
Regarding Claim 10, Burns, Michal, & Walsh teach all elements of claim 1, upon which this claim depends.
Burns teaches one or more RF detectors coupled to the transducer circuit via a directional coupler, and wherein the controller circuit is configured to adjust the tuning network of the frequency-tunable transducer circuit based on outputs of the one or more RF detectors during transmitted pulses (See Fig. 16 Elements 1619 & 1620.).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (U.S. Pat. # 6,751,272) in view of Michal et al (Michal, Carl A., Kesten Broughton, and Elsa Hansen. "A high performance digital receiver for home-built nuclear magnetic resonance spectrometers." Review of scientific instruments 73.2 (2002): 453-458.), Walsh (U.S. PGPub # 2017/0219675), & Rudakov et al (Rudakov, T. N., and S. N. Shevchenko. "A Modified Method for Measuring the Spin Relaxation in Nuclear Quadrupole Resonance." Instruments and Experimental Techniques 46.3 (2003): 373-375.).
Regarding Claim 2, Burns, Michal, & Walsh teach all elements of claim 1, upon which this claim depends.
Burns teaches the controller circuit is configured to control the frequency source (Fig. 16 Element 950 and column lines.), the transmitter circuit (Fig. 16 Element 950 and column lines.), and the transmit/receive switch so as to emit a pulse sequence of radio-frequency (RF) pulses comprising a first phase group of pulses (Fig. 16 Element 950 and column lines.),
Burns, Michal, & Walsh may not explicitly teach the first phase group comprising at least one pulse for each of a plurality of frequencies, and a second phase group at a second phase differing from a first phase for the first phase group, the second phase group comprising at least one pulse for each of the plurality of frequencies, wherein the controller circuit is further configured to, for each of the plurality of frequencies, coherently add the measured NQR responses corresponding to the pulses for the respective frequency.
Rudakov teaches the first phase group comprising at least one pulse for each of a plurality of frequencies  (See Fig. 1 & 2 and associated text.), and a second phase group at a second phase differing from a first phase for the first phase group (See Fig. 1 & 2 and associated text.), the second phase group comprising at least one pulse for each of the plurality of frequencies (See Fig. 1 & 2 and associated text.), wherein the controller circuit is further configured to, for each of the plurality of frequencies (See Fig. 1 & 2 and associated text.), coherently add the measured NQR responses corresponding to the pulses for the respective frequency (See Fig. 1 & 2 and associated text.).

    PNG
    media_image3.png
    544
    363
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rudakov to the teachings of Burns & Michal such that the first phase group comprising at least one pulse for each of a plurality of frequencies, and a second phase group at a second phase differing from a first phase for the first phase group, the second phase group comprising at least one pulse for each of the plurality of frequencies, wherein the controller circuit is further configured to, for each of the plurality of frequencies, coherently add the measured NQR responses corresponding to the pulses for the respective frequency because this is a variation of the well-known, well-regarded, reliable CPMG method that allows one to better identify nuclear relaxation times.
Regarding Claim 3, Burns, Michal, Walsh, & Rudakov teach all elements of claim 2, upon which this claim depends.
Burns does not explicitly teach each of the first and second phase groups comprises more than one pulse at each of the plurality of frequencies.
Michael teaches each of the first and second phase groups comprises more than one pulse at each of the plurality of frequencies (See page 458 columns 1 & 2 the Appendix. See Fig. 2 Element Pulse Programmer. See page 455 column 1 last two paragraphs. See also Section D starting on page 457.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Michal to the teachings of Burns such that each of the first and second phase groups comprises more than one pulse at each of the plurality of frequencies because this is an easy and reliable means of collecting more data and more quickly refining the experiment.
Regarding Claim 5, Burns, Michal, Walsh, & Rudakov teach all elements of claim 2, upon which this claim depends.
Burns & Michal may not explicitly teach the first and second phase groups form a phase-alternating-pair.
Rudakov teaches the first and second phase groups form a phase-alternating-pair (See Fig. 1 & 2 and associated text.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rudakov to the teachings of Burns & Michal such that the first and second phase groups form a phase-alternating-pair because this is necessary in NQR and other methods and because “spin echoes in solids form only if the phase is changed between the RF pules, viz. 90x-τ-90y, where the RF phase is advanced by π/2 (from 'x' to 'y') on the second pulse.” See page 103 column 2 of Garroway et al. (Garroway, Allen N. "Solid state NMR, MRI and Sir Peter Mansfield:(1) from broad lines to narrow and back again; and (2) a highly tenuous link to landmine detection." Magnetic Resonance Materials in Physics, Biology and Medicine 9.3 (1999): 103-108.).

Claims 12-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Michal et al (Michal, Carl A., Kesten Broughton, and Elsa Hansen. "A high performance digital receiver for home-built nuclear magnetic resonance spectrometers." Review of scientific instruments 73.2 (2002): 453-458.) in view of Rudakov et al (Rudakov, T. N., and S. N. Shevchenko. "A Modified Method for Measuring the Spin Relaxation in Nuclear Quadrupole Resonance." Instruments and Experimental Techniques 46.3 (2003): 373-375.).
Regarding Claim 12, Michal teaches all elements of claim 11, upon which this claim depends.
Michal does not explicitly teach the series of RF pulses comprises a first phase group of pulses, the first phase group comprising at least one pulse for each of a plurality of frequencies, and a second phase group at a second phase differing from a first phase for the first phase group, the second phase group comprising at least one pulse for each of the plurality of frequencies, wherein the method further comprises, for each of the plurality of frequencies, coherently adding the measured NQR responses corresponding to the pulses for the respective frequency.
Rudakov teaches the series of RF pulses comprises a first phase group of pulses, the first phase group comprising at least one pulse for each of a plurality of frequencies (See Fig. 1 & 2 and associated text.), and a second phase group at a second phase differing from a first phase for the first phase group (See Fig. 1 & 2 and associated text.), the second phase group comprising at least one pulse for each of the plurality of frequencies (See Fig. 1 & 2 and associated text.), wherein the method further comprises, for each of the plurality of frequencies, coherently adding the measured NQR responses corresponding to the pulses for the respective frequency (See Fig. 1 & 2 and associated text.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rudakov to the teachings of Burns & Michal such that the first phase group comprising at least one pulse for each of a plurality of frequencies, and a second phase group at a second phase differing from a first phase for the first phase group, the second phase group comprising at least one pulse for each of the plurality of frequencies, wherein the controller circuit is further configured to, for each of the plurality of frequencies, coherently add the measured NQR responses corresponding to the pulses for the respective frequency because this is a variation of the well-known, well-regarded, reliable CPMG method that allows one to better identify nuclear relaxation times.
Regarding Claim 13, Michal, & Rudakov teach all elements of claim 12, upon which this claim depends.
Michal teaches each of the first and second phase groups comprises more than one pulse at each of the plurality of frequencies (See page 458 columns 1 & 2 the Appendix. See Fig. 2 Element Pulse Programmer. See page 455 column 1 last two paragraphs. See also Section D starting on page 457.).
Regarding Claim 14, Michal, & Rudakov teach all elements of claim 13, upon which this claim depends.
Michal may not explicitly teach the second pulse and any immediately succeeding pulses at any given frequency has a phase that is orthogonal to a phase of the first pulse at the given frequency.
Rudakov teaches the second pulse and any immediately succeeding pulses at any given frequency has a phase that is orthogonal to a phase of the first pulse at the given frequency (See Fig. 1 and associated text.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rudakov to the teachings of Burns & Michal such that the second pulse and any immediately succeeding pulses at any given frequency has a phase that is orthogonal to a phase of the first pulse at the given frequency because this allows one to detect an NQR signal “using the Hahn two-pulse sequence for different phases ϕ of the RF filling in the first pulse: ϕ = (a) 0° and (b) 180°.”
Regarding Claim 16, Michal, & Rudakov teach all elements of claim 12, upon which this claim depends.
Michal may not explicitly teach the first and second phase groups form a phase-alternating- pair.
Rudakov teaches the first and second phase groups form a phase-alternating-pair (See Fig. 1 & 2 and associated text.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rudakov to the teachings of Burns & Michal such that the first and second phase groups form a phase-alternating-pair because this is necessary in NQR and other methods and because “spin echoes in solids form only if the phase is changed between the RF pules, viz. 90x-τ-90y, where the RF phase is advanced by π/2 (from 'x' to 'y') on the second pulse.” See page 103 column 2 of Garroway et al. (Garroway, Allen N. "Solid state NMR, MRI and Sir Peter Mansfield:(1) from broad lines to narrow and back again; and (2) a highly tenuous link to landmine detection." Magnetic Resonance Materials in Physics, Biology and Medicine 9.3 (1999): 103-108.).
Regarding Claim 17, Michal, & Rudakov teach all elements of claim 12, upon which this claim depends.
Michal & Rudakov may not explicitly teach the difference between frequencies for any pair of succeeding pulses with different frequencies is large enough that the first pulse of the pair will not excite the frequency of the second pulse of the pair.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the difference between frequencies for any pair of succeeding pulses with different frequencies be large enough that the first pulse of the pair will not excite the frequency of the second pulse of the pair because this will reduce interference and create an environment for cleaner signals.

Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michal et al (Michal, Carl A., Kesten Broughton, and Elsa Hansen. "A high performance digital receiver for home-built nuclear magnetic resonance spectrometers." Review of scientific instruments 73.2 (2002): 453-458.) in view of Walsh (U.S. PGPub # 2017/0219675).
Regarding Claim 18, Michal teaches all elements of claim 11, upon which this claim depends.
Michal may not explicitly teach estimating an effective transverse relaxation time, and/or a transverse relaxation time, and/or a longitudinal relaxation time for responses corresponding to at least one RF pulse frequency.
Walsh teaches estimating an effective transverse relaxation time, and/or a transverse relaxation time, and/or a longitudinal relaxation time for responses corresponding to at least one RF pulse frequency (Paragraphs 0017, 0028, & 0039.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walsh to the teachings of Michal such that one would estimate an effective transverse relaxation time, and/or a transverse relaxation time, and/or a longitudinal relaxation time for responses corresponding to at least one RF pulse frequency because this allows one to determine the various NMR properties described herein.
Regarding Claim 19, Michal, & Rudakov teach all elements of claim 18, upon which this claim depends.
Michal may not explicitly teach the method comprises estimating an effective transverse relaxation time, and/or a transverse relaxation time and/or a longitudinal relaxation time for responses corresponding to each of at least two RF pulse frequencies, and comparing the estimated longitudinal relaxation times and/or transverse relaxation times to each of a plurality of stored patterns to identify a closest match.
Walsh teaches the method comprises estimating an effective transverse relaxation time, and/or a transverse relaxation time and/or a longitudinal relaxation time for responses corresponding to each of at least two RF pulse frequencies, and comparing the estimated longitudinal relaxation times and/or transverse relaxation times to each of a plurality of stored patterns to identify a closest match (Paragraphs 0017, 0028, & 0039.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walsh to the teachings of Michal such that one would estimate an effective transverse relaxation time, and/or a transverse relaxation time and/or a longitudinal relaxation time for responses corresponding to each of at least two RF pulse frequencies, and comparing the estimated longitudinal relaxation times and/or transverse relaxation times to each of a plurality of stored patterns to identify a closest match because this allows one to determine the various NMR properties described herein and would be how one determined what one was observing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (U.S. Pat. # 6,751,272) in view of Michal et al (Michal, Carl A., Kesten Broughton, and Elsa Hansen. "A high performance digital receiver for home-built nuclear magnetic resonance spectrometers." Review of scientific instruments 73.2 (2002): 453-458.), Walsh (U.S. PGPub # 2017/0219675), Rudakov et al (Rudakov, T. N., and S. N. Shevchenko. "A Modified Method for Measuring the Spin Relaxation in Nuclear Quadrupole Resonance." Instruments and Experimental Techniques 46.3 (2003): 373-375.) & Kim et al (U.S. Pat. # 6,291,994).
Regarding Claim 4, Burns, Michal, Walsh, & Rudakov teach all elements of claim 2, upon which this claim depends.
Burns, Michal, Walsh, & Rudakov may not explicitly teach in each phase group, each delay between a pulse at a given frequency and a succeeding pulse at a different frequency is shorter than a transverse relation time or longitudinal relation time for responses corresponding to the given frequency.
Kim teaches in each phase group, each delay between a pulse at a given frequency and a succeeding pulse at a different frequency is shorter than a transverse relation time or longitudinal relation time for responses corresponding to the given frequency (Column 3 lines 17-32 wherein it is stated that “The pulse spacing time, referred to as .tau., depends on the nuclear induction signals characteristic relaxation time and the detection receiver. The nuclear induction signal decays during the pulse train with a characteristic decay time T.sub.1p, that depends upon the electrical and magnetic environment of the nuclei of interest in .tau. time period. The shorter a .tau. period is, the longer a T.sub.1p ("spin-locking" time constant of the material).”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rudakov to the teachings of Burns & Michal such that the in each phase group, each delay between a pulse at a given frequency and a succeeding pulse at a different frequency is shorter than a transverse relation time or longitudinal relation time for responses corresponding to the given frequency because the “pulse spacing time, referred to as .tau., depends on the nuclear induction signals characteristic relaxation time and the detection receiver. The nuclear induction signal decays during the pulse train with a characteristic decay time T.sub.1p, that depends upon the electrical and magnetic environment of the nuclei of interest in .tau. time period. The shorter a .tau. period is, the longer a T.sub.1p ("spin-locking" time constant of the material).”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (U.S. Pat. # 6,751,272) in view of Rudakov et al (Rudakov, T. N., and S. N. Shevchenko. "A Modified Method for Measuring the Spin Relaxation in Nuclear Quadrupole Resonance." Instruments and Experimental Techniques 46.3 (2003): 373-375.) & .
Regarding Claim 15, Michal, & Rudakov teach all elements of claim 12, upon which this claim depends.
Michal may not explicitly teach in each phase group, each delay between a pulse at a given frequency and a succeeding pulse at a different frequency is shorter than a transverse relation time or longitudinal relation time for responses corresponding to the given frequency.
Kim teaches in each phase group, each delay between a pulse at a given frequency and a succeeding pulse at a different frequency is shorter than a transverse relation time or longitudinal relation time for responses corresponding to the given frequency (Column 3 lines 17-32 wherein it is stated that “The pulse spacing time, referred to as .tau., depends on the nuclear induction signals characteristic relaxation time and the detection receiver. The nuclear induction signal decays during the pulse train with a characteristic decay time T.sub.1p, that depends upon the electrical and magnetic environment of the nuclei of interest in .tau. time period. The shorter a .tau. period is, the longer a T.sub.1p ("spin-locking" time constant of the material).”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rudakov to the teachings of Burns & Michal such that the in each phase group, each delay between a pulse at a given frequency and a succeeding pulse at a different frequency is shorter than a transverse relation time or longitudinal relation time for responses corresponding to the given frequency because the “pulse spacing time, referred to as .tau., depends on the nuclear induction signals characteristic relaxation time and the detection receiver. The nuclear induction signal decays during the pulse train with a characteristic decay time T.sub.1p, that depends upon the electrical and magnetic environment of the nuclei of interest in .tau. time period. The shorter a .tau. period is, the longer a T.sub.1p ("spin-locking" time constant of the material).”

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Impermissible hindsight would be required to make any combination, if the limitation were to be found, obvious.
Regarding Claim 8, Burns & Michal teach all elements of claim 1, upon which this claim depends.
Burns does not explicitly teach the frequency-tunable transducer circuit further comprises a Q-spoiling switch having an input coupled to the coil and an output connected to ground, and wherein the controller circuit is further configured to close the Q-spoiling switch for a predetermined time interval between the emitting of each pulse and the subsequent measuring of the response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858